Citation Nr: 1013994	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  05-07 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Cynthia A. Brooks, Attorney


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from March 1945 to 
September 1948 and from September 1950 to July 1951.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  The Board notes that during the appeals 
process, the claims folder was transferred to the Wichita, 
Kansas RO. 

In an April 2008 decision, the Board affirmed the RO's denial 
of service connection for bilateral hearing loss.  The 
Veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court or CAVC).  In September 
2009, the Court vacated that Board's decision and remanded 
the case to the Board for readjudication in compliance with 
an August 2009 Joint Motion for Partial Remand.  The case is 
once again before the Board for review.  


FINDING OF FACT

The Veteran is shown by competent medical evidence to have 
bilateral hearing loss etiologically related to active 
service.  


CONCLUSION OF LAW

Bilateral hearing loss was incurred in active service. 38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.385 (2009).







REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Such notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

In an August 2004 letter, VA informed the Veteran of the 
evidence necessary to substantiate his claim, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the Veteran was responsible.  VA did not provide 
the Veteran with notice of the type of specific evidence 
necessary to establish a disability rating or effective date 
prior to the initial rating decision.  In light of the 
Board's favorable decision, however, the Board finds no 
prejudice to the Veteran in proceeding with the issuance of a 
decision.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
Board notes that the Veteran was provided with fully 
compliant VCAA notice in a September 2009 letter.  There is 
no indication that any notice deficiency reasonably affects 
the outcome of this case, nor does the Veteran contend that 
any prejudice resulted from the error.  See Shinseki v. 
Sanders, 129 S.Ct. 1696 (2009); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

The Veteran's service treatment records and VA and private 
treatment records have been associated with the claims file.  
The Veteran was not afforded a VA examination in this case.  
The CAVC remanded the present appeal to the Board in for 
compliance with the instructions in the August 2009 Joint 
Motion.  The Joint Motion provides that a remand to the Board 
is required based on the Board's failure to provide 
"sufficient reasons or bases for concluding that the 
evidence proffered did not indicate that there may be a nexus 
between current hearing loss and in-service acoustic trauma 
such that an examination or opinion was not necessary to 
satisfy the duty to assist."  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the CAVC has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In the present case, the Veteran is shown to have currently 
diagnosed sensorineural hearing loss.  The Veteran reported 
exposure to noise from artillery fire in service consistent 
with the circumstances of his service.  Both military noise 
exposure and post-service noise exposure were noted in VA and 
private treatment reports.  Accordingly, in light of the "low 
threshold" announced in McLendon v. Nicholson, the Board 
finds that a remand for a VA examination would have been 
warranted in this case.  However, as the Board is granting in 
full the benefit sought on appeal based on new medical 
evidence submitted by the Veteran, any failure to provide a 
VA examination in this case is rendered harmless.  The Board 
finds no prejudice in proceeding with a decision.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided). 

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2009).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2009).  In addition, certain chronic diseases, including 
sensorineural hearing loss, may be presumed to have been 
incurred or aggravated during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2009).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In each case where a veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such Veteran's service as 
shown by such Veteran's service record, the official history 
of each organization in which such Veteran served, such 
Veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a) (West 2002). Under 38 
U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), service 
connection for a combat-related injury may be based on lay 
statements, alone, but do not absolve a claimant from the 
requirement of demonstrating current disability and a nexus 
to service, as to both of which competent medical evidence is 
generally required. Beausoleil v. Brown, 8 Vet. App. 459, 464 
(1996).  Thus, the provisions of 38 U.S.C.A. § 1154(b) do not 
allow a combat Veteran to establish service connection with 
lay testimony alone.  Rather, the statute relaxes the 
evidentiary requirements for determining what happened during 
service and is used only to provide a factual basis for a 
determination that a particular disease or injury was 
incurred or aggravated in service, not to link the service 
problem etiologically to a current disability.  Gregory v. 
Brown, 8 Vet. App. 563, 567 (1996).

Impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2009).

The Veterans DD 214 and personnel records show that he served 
in the Army infantry as well as in the Army Air Corps as a 
motion picture projectionist and rifleman during World War II 
and the Korean conflict.

Service treatment records contain no complaints or diagnoses 
relating to hearing loss.  A January 1945 enlistment 
examination, a September 1948 separation examination, and a 
July 1951 separation examination show that the Veteran's 
hearing was 15/15 on whispered voice testing.

The Veteran reported that he was trained on, fired, and 
exposed to the following: M1 rifle, M1 carbine, .45 caliber 
pistol, M2 carbine, and the M105 howitzer. Although he 
reportedly did not seek medical treatment is service, he also 
claims on one occasion to have fired a Russian "Burp" gun 
which rendered him unable to hear for the following two days.  
The Veteran also reported that in 1950 during the Korean 
Conflict, he went overseas as an infantry replacement, and 
that he traveled around Korea and was subject to gunfire from 
nearby artillery units.  He has stated that he received a 
Combat Infantryman Badge when disembarking a ship and 
returning home in July 1951; however, that medal reportedly 
was lost.

Although the Veteran's service records do not confirm combat 
exposure in this case, and do not confirm receipt of the 
Combat Infantryman Badge, the Board finds that the in-service 
exposure to acoustic trauma reported by the Veteran is 
consistent with the circumstances of his service.  38 
U.S.C.A. § 1154(a) (West 2002).  The Board further finds that 
the Veteran is credible in his reports.  However, 38 U.S.C.A. 
§ 1154 does not alter the fundamental requirements of a 
diagnosis, and a medical nexus to service.  See Brock v. 
Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 
Vet. App. 521 (1996).

During a December 1996 private audiological evaluation the 
Veteran reported a history of extensive noise exposure from 
sport shooting, working with power tools, 30 years of 
industrial work, and six years in the military.  An otoscopic 
examination was unremarkable.  The Veteran's hearing test 
findings were notable for a significant bilateral, roughly 
symmetrical, downward sloping sensorineural loss.  A graph of 
the Veteran's audiogram has been associated with the clams 
file, but may not be interpreted by the Board.  See Kelly v. 
Brown, 7 Vet. App. 471, (1995) (holding that neither the 
Board nor the RO may interpret graphical representations of 
audiometric data).  The audiologist noted that the Veteran's 
hearing loss was of much greater degree and extent than the 
median for his age and gender. 

On an August 2004 VA audiology consultation puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
40/35
60
95
95
LEFT
25
50/45
65
90
105

The Veteran was diagnosed with bilateral sensorineural 
hearing loss.  He was noted to have military noise exposure 
to multiple firing of M-1s, carbines, and .45 caliber 
firearms in training and combat, and 30 years of civilian 
noise exposure as a maintenance person with exposure to 
industrial noise from power tools at the Goodyear plant.  

On an April 2005 VA audiology consultation, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
65
75
75
85
LEFT
30
55
70
65
70

The Veteran was diagnosed with bilateral sensorineural 
hearing loss. 

On a January 2007 VA audiology consultation, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
50/45
70
105
105
LEFT
35
55
80
100
115

An otoscopic examination revealed fungus in the left ear 
canal.

On a May 2009 private audiology examination completed at by 
Dr. S.H. at Opeka Ear Nose and Throat, the Veteran was noted 
to have a significant noise exposure history, including 
exposure to loud explosive noises while in the military, 
exposure to noise from recreational firearm shooting post-
service, and mild noise exposure while working at Goodyear.  
A physical examination was completed and a graph of the 
Veteran's audiogram has been associated with the clams file.  
The Veteran was diagnosed with bilateral high-frequency 
sensorineural hearing loss.  Dr. S.H. stated that this 
undoubtedly was due to the Veteran's noise exposure during 
his military service and subsequently as a civilian with his 
profession and with firearms shooting.  

In an addendum to the examination report, Dr. S.H. stated 
that the Veteran had significant and unprotected noise 
exposure during his military experience.  The Veteran 
reported using hearing protection while shooting firearms as 
a civilian.  His factory work was also reportedly isolated 
from normal factory sounds as the Veteran spent most of his 
time in an office setting.  Dr. S.H. stated therefore, that 
the Veteran's most significant noise exposure, and the most 
likely source of his noise induced hearing loss, was during 
his service in the military. 

As the Board has discussed above, the Veteran reported in-
service exposure to artillery fire, and the Board finds that 
his reports are credible and consistent with the 
circumstances of his service.  VA audiology consultations 
clearly reflect current bilateral hearing loss which amounts 
to a disability for VA purposes under 38 C.F.R. § 3.385.  
Although the Veteran was noted to have both military noise 
exposure and post-service noise exposure, a December 1996 
private audiology examination and VA audiology consultations 
completed in April 2004, August 2005, and January 2007 do not 
contain an opinion as to the etiology of the Veteran's 
hearing loss.  In a May 2009 opinion, Dr. S.H. stated that 
the Veteran's bilateral hearing loss was undoubtedly was due 
to his noise exposure during his military service and 
subsequent civilian noise exposure.  He clarified in an 
addendum that the Veteran's most significant noise exposure 
was during his military service.  

According to the CAVC, "the probative value of medical 
opinion evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 
470 (1993).  The credibility and weight to be attached to 
these opinions is within the province of the Board. Id.  In 
this case, the Board finds that Dr. S.H.'s opinion provides 
the most probative evidence of record with respect to the 
etiology of the Veteran's hearing loss.  The history of noise 
exposure as discussed by Dr. S.H. was factually accurate.  
Based on all the evidence and on his expertise, Dr. S.H. 
provided a clear opinion and provided sound reasoning for his 
conclusion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008).  In light of the foregoing, the Board finds that 
service connection for bilateral hearing loss is warranted.   

C.  Conclusion

The Veteran has been diagnosed with bilateral sensorineural 
hearing loss; the Veteran reported in-service exposure to 
artillery fire consistent with the circumstances of his 
service; and competent medical evidence shows that his 
current hearing loss is related to military noise exposure.  
Therefore, the Board concludes that the evidence supports a 
finding that the Veteran has bilateral hearing loss 
etiologically related to active service.  


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


